Citation Nr: 1103212	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  00-24 274A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected left (non-dominant) shoulder strain with 
bursitis, prior to July 1, 2004, and greater than 30 percent 
thereafter. 

2.  Entitlement to a disability rating greater than 30 percent 
for service-connected hiatal hernia with ulcerative esophagitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978 and from 
April 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in March 2008 at 
which time it was remanded for additional development.  It is now 
returned to the Board.

The Board notes that the issues on appeal before the Board had 
included entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability 
(TDIU).  However, by rating action dated in May 2010, the RO 
granted the Veteran's claim of entitlement to a TDIU, effective 
as of February 6, 2008, the date following the last date of full 
time employment.  As this represents a full grant of the benefit 
sought on appeal, there remain no allegations of errors of fact 
or law for appellate consideration, thus the issue is no longer 
on appeal before the Board.


FINDINGS OF FACT

1.  In a Statement In Support Of Claim (VA Form 21-4138) received 
by the Board in June 2010, prior to the promulgation of a 
decision in the appeal, the Veteran indicated that he wished to 
withdraw his appeal as to the issue of entitlement to increased 
disability rating for the service-connected hiatal hernia with 
ulcerative esophagitis.

2.  In a separate VA Form 21-4138 received by the Board in June 
2010, prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw all issues that he 
currently had on appeal, except for his request for entitlement 
to a TDIU (which has been awarded as noted above).


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of a disability rating greater than 10 percent for 
service-connected left (non-dominant) shoulder strain with 
bursitis, prior to July 1, 2004, and greater than 30 percent 
thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of a disability rating greater than 30 percent for 
service-connected hiatal hernia with ulcerative esophagitis have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, in VA 
Forms 21-4138 received by the Board in June 2010, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
that he wished to withdraw his appeal as to all issues currently 
before the Board.  As the Veteran has withdrawn his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


